AO 245 D (Rev. 11/ 16)   Judgment in a Criminal Case fo r Revocati ons
                         Sheet I



                                   UNITED STATES DISTRICT COURT
                                                         W estern District of Arkansas

        UNITED ST ATES OF AM ERICA                                       Judgment in a Criminal Case
                              V.                                         (For Revocation of Probation or Supervised Release)


                                                                         Case     o.        5: l 6CR50001-003
           ClNTHIA BANEGAS-RUIZ
                                                                         USM      o.        14155-010
                                                                                                      Jack Schisler
                                                                                                   Defenda nt" s Attorney
THE DEFENDANT:

C8J admitted guilt to violations                      Two, Four, Five, Six and Seven of the petitions.

D   was fo und in violation of conditi on(s)
                                                                                       after denial of guilt.
    count(s)
The defendant is adj udicated guilty of these violations:




Violation Number              Nature of Violation                                                                Violation Ended
Two                           Mandatory Condition: New Law Vio lation                                            09/12/20 18
Four                          Standard Condition 9: Assoc iation with Felons                                     11/30/20 I 8
Five                          Standard Condition 2: Fai lure to Report as Directed                               11 /30/20 18
Six                           Standard Condition I : Leave the Judicia l District without Permission             12/09/20 18
Seven                         Standard Condition 7: Use of Controlled Substances                                 0 1/07/20 19

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence imposed is pursuant to the
Sentencing Reform Act of 1984.
C8J Upon motion of the Government, the Court dismissed violations One and Three and the defendant is discharged as to such
    violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of
name, res idence, or mai ling address until all fine s, restitution, costs, and spec ial assessments imposed by this judgment are
fu lly paid. If ordered to pay restituti on, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant' s Soc. Sec.             977 1                                      Februarv 14. 2019

Defendant"s YearofBi11h:           1993

City and State of Defendant' s Res idence:
                Springdale, Arkansas
                                                                                 n orable Timothv               ooks U. S. District Jud 2:e
                                                                                                 Na me and Title of Judge
                       Sheet 2-   Imprisonment

                                                                                                 Judgment -   Page   2    or         7
DEFENDANT:                CINTHIA BANEGAS-RUIZ
CASE NUMB ER:             5: l 6CR5000 1-003

                                                            IMPRISONMENT

        The defendant is hereby committed to the custody o f the Federa l Bureau of Prisons to be imprisoned fo r a total term of:
nine (9) months. This term of imprisonment is to be consecutive to any state sentence.

     D   The court makes the follo wing reconrn1endations to the Bureau of Prisons:




     ~ The defendant is remanded to the custod y of the United States Marshal.


     D   The defendant shall surrender to the United States Marshal for this district:
         D    at                                 D   a.m.   D   p.m .      on
         D    as notified by the United States Marshal.

     D   The defendant shall surrender fo r service of sentence at the institution designated by the Bureau of Prisons:
         D    before 2 p.m. on
         D    as notified by the United States Marshal.
         D    as notified by the Probation or Pretrial Services Offi ce.

                                                                RETURN

l have executed this judgment as fo llows:




         Defendant deli vered on                                                     to

at                                               with a certified copy of thi s judgment.




                                                                                             UN ITED STATES M ARSHA L


                                                                        By
                                                                                          DE PUTY U ITED ST ATE S MARSHA L
     245 D (Rev. 11 / 16)   Judgment in a Crimina l Case for Revocat ions
                                Sheet 3 - Supervised Release

                                                                                                          Judgment- Page     3   of        7
DEFENDANT:                       CfNTHIA BANEGAS-RUIZ
CASE NUM BER:                    5: l 6CR50001-003

                                                                   SUPERVISED RELEASE

Upon re lease from impri sonment, yo u will be on supervised release fo r a term of:
Twenty- Four (24) months




                                                               MANDATORY CONDITIO S

1.     You must not co mmit another federal , state or loca l c rime.
2.     Yo u must not unlawfu lly possess a controlled substance.
3.     Yo u must refrain from any unl awful use of a contro lled substance. Yo u must submit to one drug test w ithin 15 days ofrelease
       from imprisonme nt and at least two period ic drug tests thereafter, as detennined by the court.
                 D The above drug testing condition is suspended, based on the court's de termination that yo u pose a low ri sk of future
                    substa nce abuse. (check if applicable)
4.        [8:1 You must cooperate in the co llection of DNA as directed by the probatio n offi cer. (ch eck if applicable)
5.        D Yo u must compl y with the req uirements of the Sex Offender Registration and Notification Act (42 U.S.C.            *
                                                                                                                                 1690 1, et seq.)
               as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration age nc y in the location
               where you res ide, wo rk, are a student, or were convic ted of a qualifyi ng offense. (check if applicable)
6.        D You must participate in an approved progra m for do mestic violence. (check if applicable)


Yo u must co mpl y with the standard conditions that have been adopted by this court as we ll as with any other conditions o n the
attached page.
AO 24 5 D (Rev. 11 / 16)   Judgment in a Criminal Case fo r Revocati on s
                           Sheet 3A - Supervised Release

                                                                                                   Judgment- Page       4       or        7
DEFENDANT:                       CINTHIA BANEGAS-RUIZ
CASE NUMBER:                     5: l 6CR50001-003

                                              ST AND ARD CONDITIONS OF SUPERVISION

As part of yo ur supervised re lease, yo u must comply with the following standard conditions of supervision . These conditions are
imposed because they establish the basic expectations for yo ur behavior while on supervision and identify the minimum tools
needed by probation officers to keep in formed, repo11 to the court about, and bring about improve ments .in your conduct and
cond ition.

I.     You must report to the probation office in the federa l judicial district where yo u are authorized to reside within 72 hours of
       yo ur release from imprisonment, unless the probati on o fficer instructs you to report to a different probation office or within a
       different time frame.
2.     After initiall y reporting to the probatio n office, you wi ll rece ive instructions from the court or the probation officer about how
       and when yo u must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowing ly leave the federa l judicial district where yo u are authorized to reside wi thout first getting permission
       fro m the court or the probation officer.
4.     You must answer truthfull y the questions asked by yo ur probation officer.
5.     You must li ve at a place approved by the probation officer. If yo u plan to change whe re you li ve or anything about yo ur living
       an-angements (such as the people yo u live with), yo u must notify the probation o fficer at least IO days before the change. If ·
       notifying the probation officer in adva nce is not possible due to unanticipated circumstances, yo u must notify the probation
       offi cer within 72 hours of becoming aware of a change or expected change .
6.     You must allow the probation officer to visit yo u at any time at yo ur home or elsewhe re, and yo u must permit the probation
       o ffi cer to take any items prohibited by the conditions o f yo ur supervision that he or she observes in plain view.
7.     You must work fu ll time (at least 30 ho urs per week) at a lawful type of employment, unless the probation offi cer excuses you
       from doing so . If yo u do not ha ve full-time employment you must try to find fu ll -time emp loyment, unless the probation
       offi cer excuses yo u from doing so. If yo u plan to change where yo u work or anything about yo ur work (such as your position
       or your j ob responsibilities) , yo u must notify the probation offi cer at least IO da ys before the change. If notifying the probation
       officer at least IO days in ad va nce is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware of a change or expected change.
8.     You must not communicate or interact with so meone yo u know is engaged in criminal activity. If yo u know someone has
       been convicted o f a fe lony, you must not knowing ly communicate or interact with that person without first getting the
       pem1ission of the probation officer.
9.     If yo u are an-ested or questioned by a law enforcement officer, yo u must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammun ition, destructive device, or dangerous weapon (i.e. , anything
       that was designed, or was modified fo r, the spec ific purpose of causing bodil y inj ury or death to another person such as
       nunchakus or tasers).
11 .   You must not ac t or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permi ssion of the court.
12.    If the probation officer determines that yo u pose a risk to another person (including an organization), the probation offic er may
       require you to noti fy the person about the risk and yo u must compl y with that instruction. The probation officer ma y contact
       the person and confirm that you ha ve notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of superv ision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see 01wview of Probation and
Supen •ised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                               Date
AO 245D ( Rev. 11 /16)   Judg111ent in a Cri 111ina l Case fo r Revocations
                         Sheet 3 D - Supervised Release

                                                                                          Juclg111ent- Page    5       of       7
DEFENDANT:                  CINTHIA BANEGAS-RUIZ
CASE ·uMB ER:               5: l 6CR50001-003

                                                SPECIAL CONDITIONS OF SUPERVISION

     I.   The defendant shall submit to inpatient or outpatient mental hea lth eva luation, counseling, testing and/or treatment, as
          deemed necessary and directed by the U.S. Probation Officer.

     2.   The defendan t shall submit to inpatient or outpatient substance abuse eva luation, counseling, testing, and/or treatment as
          deemed necessary and directed by the U.S. Proba tion Officer.

     3.   The defendan t shall submit her person, residence, place of employment, ve hic le, pape rs, computer, other electronic
          communication or data storage dev ices or media, and effec ts to a sea rch conducted by the U.S. Probation Officer at a
          reasonable time and in a reasonable manner based upon reasonab le susp icion that evidence of any condition of supervised
          release might be thereby disc losed.
AO 245 D (Rev. 11 /1 6)    Judgment in a Criminal Case for Revocation s
                           Sheet 5 - Crimin al Monetary Penalti es


                                                                                                               Judgment - Page     6   or   7
DEFENDANT:                     CfNTHIA BANEGAS-RUIZ
CASE NUMBER:                   5: I 6CR50001-003
                                                   CRIMI AL MONETARY PENAL TIES

       The defendant must pay the fo llowing to tal c riminal mo netary penalties under the sc hedule of payments set fo rth on Sheet 6.


                          Assessment                      JYT A Assessment*                 Fine                         Restitution
TOTALS            $       0                           $   -0-                             $ 1,200.00*                  $ -0-

*remaining balance

D      The detem1ination of restitution is deferred unti I                        . An Amended Judgment in a Criminal Case (AO 245C) will
       be entered after suc h determination.

D      The defendant sha ll make restitution (including community restitution) to the fo llow ing payees in the amount listed below.

    If the defenda nt makes a partial payment, eac h payee shall receive an ap prox imately proportioned payment, unless specified
    otherwise in the priority order or percentage payment co lumn below. However, pursuant to 18 U.S.C. § 3664(i), all no nfederal
    victims must be paid before the Uni ted States is paid.
Na me of Payee                           Total Loss*"'                  Restitution Ordered              Priority or Percentage




TOTALS                                   $                           0.00             $                           0.00


D      Restitution amo unt ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution or a fine more than 2,500 , unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuan t to 18 U.S.C. § 36 I 2(f). All of the payment options on Sheet 6 may be
       subj ect to pena lties for delinquency and defa ult, pursuant to 18 U.S.C. § 36 12(g) .


[:8J   The court detem1ined that the defendant does not have the a bility to pay interest and it is ordered that:

       [:8J the interest requirement is wa ived for the            [:8J fine         D     restituti on.

       D    the interest requirement for the          D     fine          D    restitution is modified as fo ll ows:

* Justice for Victims of Traffi ckin g Act of 2015 , Pub . L No. 114-22.
** Findings for the total amount of losses are required unde r Chapters I 09A, 11 0, 11 0A, and 113 A of Title 18 for offenses committed
on or afte r September 13, 1994 , but before April 23 , 1996.
AO 245 D (Rev. 11 /1 6)   Judgment in a Crimin al Case for Revocat ions
                          Sheet 6 - Schedul e o r Paym ent s

                                                                                                         Judgment -   Page      7       of        7
DEFENDANT:                     CINTHIA BANEGAS-RUIZ
CASE NUMBER:                   5: l 6CR5 0001 -003

                                                          SCHEDULE OF PAYMENTS

Having assessed the defendant" s ability to pay, payment of the total criminal monetary penalti es shall be due as fo ll ows:

A     X     Lump sum payment of$              1,200.00                    due immediately, balance due

            D     not later than                                             , or
            X     in accordance with        D    C,     D      D,     D     E, or   X   F below); or

B     D     Payment to beg in immediately (may be combined with                     • c,      D D, or     D F below); or
C     D      Payment in equal                  (e.g., weekly, monthly, quarterly) insta llments of $                    over a period of
                          (e.g. , months or years), to commence                (e.g. , 30 or 60 days) after the date of this judgment; or

D     D     Payment in equal                   (e.g., weekly, monthly, quarterly) insta llments of $                    over a period of
                          (e.g. , months or years), to commence                (e.g., 30 or 60 days) after re lease from imprisonment to
            tem1 of supervision; or

E     D     Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release
            from impri sonment. The court will set the payment plan based on an assess ment of the defe ndant 's ab ili ty to pay.
F     [8J   Special instructions regarding the payment of criminal monetary penalties:
            If not paid immediately, any unpaid financia l penalty shall be paid by the defendant during her term of imprisonment at a
            rate ofup to 50% of the defendant' s ava il ab le funds , in accordance with the Inm ate Financial Responsibility Program. During
                                                                             0



            any residenti al reentry pl acement, payments will be 10% of the defendant's gross income. After imprisonment, any unpaid
            financial penalty shall become a specia l condition of supervised release and may be paid in monthly insta llments of not less
            than 15% of the defendant 's net monthly in come, but in no case less than $65 per month, with the entire balance to be paid
            in full one month prior to the termination of supervised release.




Un less the court has expressly ordered otherwise in the spec ial instruction above, if thi s j udgment imposes imprisonment, payment
of criminal monetary pena lties is due during the period of imprisonment. All cri minal monetary penalties, except those payments
made through the Federal Bureau of Prisons' Inmate Fi nancial Responsibility Progra m, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalt ies imposed.
D Jo int and Severa l
      Defendant and Co-Defendant Names and Case Numbers (including defendant number) , Joint and Several Amount and
      corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosec ution.

D     The defendant shall pay the fo llowing court cost(s) :

D     The defendant shall forfeit the defendant' s interest in the fo ll owing property to the United States:



Payments shall be applied in the fo ll owing order: (I) assessment, (2) restitution principal. (3) restituti on interest, (4) fi ne principal, (5) fine
interest. (6) commu nity restitution , (7) JVTA assessment. (8) pena lties, and (9) costs, including cost of prosecuti on and co urt costs.
